          Case 1:18-cv-09478-JSR
          Case 1:18-cv-09478-JSR Document
                                 Document 26
                                          16 Filed
                                             Filed 12/14/18
                                                   11/30/18 Page
                                                            Page 12 of
                                                                    of 2
                                                                       3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICp~~~~!::=:o::::=::i
                                                            - x
Duracell
                                                                       CIVIL CASE MANAGEMENT PLAN
                                                                              (JUDGE RAK.OFF)
            -v-
                                                                                      18cv9478 (JSR)
Sansar
                Defendant( s).
---------------------------------------- x

                        This Court requires that this case shall be ready for trial on
                                                   s.J§L2019.
        After consultation with counsel for the parties, the following Case Management Plan is adopted.
This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules of Civil Procedure.

A.       The cas@(is not) to be tried to a jury. [Circle as appropriate]

B.       Joinder of additional parties must be accomplished by        f~   {3 ~1 ::?'
C.       Amended pleadings may be filed without leave of Court until           {..i,(-;   t/tS"'
D.       Discovery (in addition to the disclosures required by Fed. R. Civ. P. 26(a)):

         1. Documen s. 'irst request for production of documents, if any, must be served by
                   J...          . Further document requests may be served as required, but no document
         request may e served later than 30 days prior to the date of the close of discovery as set forth in item
         6 below.

         2. Interrogatories. Interrogatories pursuant to ule 3.3(a) of the Local Civil Rules of the Southern
         District of New York must be served by               ~            . No other interrogatories are
         permitted except upon prior express permission of udge Rakoff. No Rule 33.3(a) interrogatories
         need be served with respect to disclosures automatically required by Fed. R. Civ. P. 26(a).

         3. Experts. Every party-proponent of a claim (including any counterclaim, cross-claim, or third-
         party claim) that intends to offer expert testirr:y z::ect of such claim must make the disclosures
         required by Fed. R. Civ. P. 26(a)(2) by      '3 5' ~12            .  Every party-opponent of such
         claim that intends to offer expert testimony inJ/P.Tition to such claim must make the disclosures
         required by Fed. R. Civ. P. 26(a)(2) by       3 'cil Z )           . No expert testimony (whether
         designated as "rebuttal" or otherwise) will be'i;ermitted by other experts or beyond the scope of the
         opinions covered by the aforesaid disclosures except upon prior express permission of the Court,
         application for which must be made no later than 10 days after the date specified in the immediately
         preceding sentence. All experts may be deposed, but such depositions must occur within the time
         limit for all depositions set forth below.
               Case
                Case1:18-cv-09478-JSR
                       1:18-cv-09478-JSR Document
                                                Document 16  26 Filed
                                                                  Filed 11/30/18
                                                                        12/14/18 Page Page 32 of
                                                                                              of 32
        4. Depositions. All d po itions (including any expert depositions, see item 3 above) must be
        completed by                             . Unless counsel agree otherwise or the Court so orders,
        depositions shall not c     ence until all parties have completed the initial disclosures required by
        Fed. R. Civ. P. 26(a)(l) or until four weeks from the date of this Order, whichever is earlier.
        Depositions shall proceed concurrently, with no party having priority, and no deposition shall extend
        beyond one business day without prior leave of the Court.          ·

        5. Requests to Admit. Requests to Admit, if any, must be served by                "2l  I{sir     L
        [insert date that is no later than 30 days prior to date of close of discovery as set forth iJ it~m 6
        below].

        6. All discovery is to be completed by        tj_ /JS~ 1             .
                                                                             Interim deadlines for items I-5
        above may be extended by the parties on cons~nt w hout application to the Court, provided the
        parties are certain they can still meet the discovery completion date set forth in this paragraph. The
        discovery completion date may be adjourned only upon a showing to the Court of extraordinary
        circumstances, and may not be extended on consent.

E.           Post-discovery summary judgment motions in the form prescribed by the Court's Individual Rules of
Practice may be brought on without further consultation with the Court provided that a Notice of any such
motion, in the form specified in the Court's Individual Rules of Practice, is filed no later than one week
followin the close-of-discove date item D-6 above an provided that the moving papers are served by
--r--fflrJ'="'H--'--' answering papers by                               6                  and reply papers by
- - - r - ' - - ' ' - + - ' - + - - - - - [the last of these days bein no later than six weeks following the close of
disc very . Each party must file its respective papers with the Clerk of the Court on the same date that such
papers are served. Additionally, on the same date that any papers are served and filed, counsel filing and
serving the papers must arrange to deliver courtesy non-electronic hard copies to the Courthouse for delivery
to Chambers.

F.      A final pre-trial confer nee, swell as oral argument on any post-discovery summary judgment
motions, shall be held on S--                        [date to be inserted by the Court], at which time the
Court shall set a firm trial da e. Tlie timing an other requirements for the Joint Pretrial Order and/or other
pre-trial submissions shall be governed by the Court's Individual Rules of Practice.

G.     All motions and applications shall be governed by Judge Rakoffs Individual Rules of Practice.
Counsel shall promptly familiarize themselves with all of the Court's Individual Rules, as well as with the
Local Rules for the United States District Court for the Southern District of New York.

            SO ORDERED.




DATED: New Y        °'Jf!w !
                     /    !'(
                                trk
                                   ~
